20-22614-rdd   Doc 98-1 Filed 08/13/20     Entered 08/13/20 13:52:33   Transcript of
                      hearing on July 10   2020. Pg 1 of 28


                              UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF NEW YORK

        ----------------------------------
        In re:                            :
                                          :              Case No. 20-22614
          EDISON PRICE LIGHTING, INC.     :              White Plains, New York
                                          :              July 10, 2020
                                  Debtor. :
        ----------------------------------


                         Transcript - Case No. 20-22614
                       Before the Honorable Robert Drain
                         United States Bankruptcy Judge
           Application to Employ Beechwood Capital Advisors, LLC and
        HunterPoint, LLC as Advisors filed by H. Bruce Bronson, Jr. on
         behalf of Edison Price Lighting, Inc. with presentment to be
                          held on 6/26/2020 (ECF #59)
           Affidavit/Supplemental Declaration of Peter A. Furman in
         support of Application to Employ Beechwood Capital Advisors,
         LLC and HunterPoint, LLC as Advisors (related document(s)59)
           Filed by H. Bruce Bronson, Jr. on behalf of Edison Price
                            Lighting, Inc. (ECF #70)
        Affidavit/Supplemental Declaration of Richard Conroy in support
         of Application to Employ Beechwood Capital Advisors, LLC and
         HunterPoint, LLC as Advisors (related document(s)59) Filed by
        H. Bruce Bronson, Jr. on behalf of Edison Price Lighting, Inc.
                                   (ECF #71)
               Interim Hearing of Cash Collateral (If Necessary)
         Motion to Compel -- Motion of United Development Venture, LLC
          to compel payment of accrued post-petition rent pursuant to
        11 U.S.C. 365(d)(3), or in the Alternative for an Order Deeming
         its Lease Rejected and Modifying the Automatic Stay to Allow
              Movant Landlord to Pursue its State Court Remedies
         Citibank’s Objection to Motion of United Development Venture,
                                 LLC (ECF #65)
         Objection to Motion (related document(s)63) filed by H. Bruce
             Bronson, Jr. on behalf of Edison Price Lighting, Inc.


        A P P E A R A N C E S :

        For the Debtor:                        H. Bruce Bronson, Esq.
                                               Bronson Law Offices, P.C.
                                               480 Mamaroneck Avenue
                                               Harrison, New York 10528
                                               (914) 827-5238
20-22614-rdd   Doc 98-1 Filed 08/13/20     Entered 08/13/20 13:52:33   Transcript of
                      hearing on July 10   2020. Pg 2 of 28
                     Edison Price Lighting, Inc. -- 07/10/2020                         2



        For Edison Lighting                    Carlos Cuevas, Esq.
        Executives:                            1250 Central Park Avenue
                                               Yonkers, New York 10704
                                               (914) 964-7060

        For American Express:                  Paul Hooten, Esq.
                                               Paul J. Hooten & Associates
                                               5505 Nesconset Highway
                                               Mt. Sinai, New York 11766
                                               (631) 331-0547

        For United Development                 David Yan, Esq.
        Venture, LLC:                          David Yan Law Office
                                               136-20 38th Avenue, Suite 11E
                                               Flushing, New York 11354
                                               (718) 888-7788

        For Citibank:                          Stuart Glick, Esq.
                                               Anthony Pirraglia, Esq.
                                               Thompson & Knight, LLP
                                               900 Third Avenue, 20th floor
                                               New York, New York 10022
                                               (212) 751-3001; Fax (212) 751-3113

        Transcript produced by:                Pro-To-Type
                                               17 Fifth Street
                                               Middletown, New York 10940
                                               (845) 342-0192
20-22614-rdd   Doc 98-1 Filed 08/13/20     Entered 08/13/20 13:52:33   Transcript of
                      hearing on July 10   2020. Pg 3 of 28
                     Edison Price Lighting, Inc. -- 07/10/2020                           3


    1                THE COURT:      In re: Edison Price Lighting, Inc.

    2                MS. SCHWARTZ:         Good morning, Your Honor.        Bruce

    3    Bronson on behalf of the Debtor, Edison Price.

    4                THE COURT:      Good morning.

    5                MR. HOOTEN:      Good morning, Your Honor.           Paul Hooten

    6    here on behalf of American Express.

    7                THE COURT:      I’m sorry.      That was Paul Hooten?

    8                MR. HOOTEN:      Yes.

    9                THE COURT:      Okay.     Good morning.

   10                MR. YAN:     Good morning, Your Honor.            David Yan on

   11    behalf of United Development Venture, LLC.

   12                THE COURT:      Good morning, Mr. Yan.

   13                MR. YAN:     Thank you, Your Honor.

   14                MR. CUEVAS:      Good morning, Your Honor.           Carlos Cuevas

   15    on behalf of Joel Siegel, Richard Shaver, and George Closs.

   16    They are executives with the company.

   17                THE COURT:      Okay.     I think, at least on my

   18    connection, your name didn’t come through clearly.                  If you

   19    could just state that again.

   20                MR. CUEVAS:      Of course, Your Honor.           Carlos Cuevas on

   21    behalf of Joel Siegel, Richard Shaver, and George Closs.                      They

   22    are executives with the company, Your Honor.

   23                THE COURT:      Okay.     Good morning.

   24                MR. PIRRAGLIA:         Good morning, Your Honor.         Anthony

   25    Pirraglia and Stuart Glick from Thompson & Knight on behalf of
20-22614-rdd   Doc 98-1 Filed 08/13/20     Entered 08/13/20 13:52:33   Transcript of
                      hearing on July 10   2020. Pg 4 of 28
                     Edison Price Lighting, Inc. -- 07/10/2020                         4


    1    Citibank.

    2                THE COURT:      Okay.     Good morning.      All right.

    3                There are a number of matters on the calendar in this

    4    case this morning.        The first two involve professional

    5    retention and application that was made on notice of

    6    presentment.      I haven’t seen any objections.

    7                Mr. Bronson --

    8                MR. BRONSON:      Yes, Your Honor.        I’ve worked with

    9    Andrea Schwartz on this, you know, over the last couple of

   10    weeks.     She has no -- the UST has no objection to hiring the

   11    professionals.       They had an objection to the way I wanted to

   12    pay them, so we’ve basically agreed that the payment will just

   13    be as usual where we’ll just file a fee application and get

   14    them paid.      The idea here was that these are -- these people

   15    are putting in a lot of time and should be paid on an ongoing

   16    basis, but at this point, I can do a quick fee application for

   17    them that could be heard on our next date, which is August

   18    14th, and I think that would take care of this issue, Your

   19    Honor.

   20                THE COURT:      Okay.     That’s fine.     I had a similar

   21    point here, particularly given, well, as far as Beechwood was

   22    concerned, it really should be just a regular 330 application

   23    process.

   24                As far as HunterPoint is concerned, I gather that at

   25    least one person from there is on-site or effectively on-site
20-22614-rdd   Doc 98-1 Filed 08/13/20     Entered 08/13/20 13:52:33    Transcript of
                      hearing on July 10   2020. Pg 5 of 28
                     Edison Price Lighting, Inc. -- 07/10/2020                          5


    1    but is not stepping into any role like CFO or crisis manager

    2    but is simply a professional providing similar services;

    3    correct?

    4                MR. BRONSON:      That’s correct, Your Honor.

    5                THE COURT:      Okay.

    6                MR. BRONSON:      Mr. Furman is basically providing a CRO

    7    function, but he’s not the CRO.

    8                THE COURT:      All right.      So in light of that, I think

    9    Miss Schwartz was right in saying that this should be dealt

   10    with by a regular fee application process, and in light of that

   11    and there being no other objection, and based on my review of

   12    the motions, which I just happened to do since it was on

   13    calendar today, I’ll be granting the application.                   There should

   14    be two separate orders, one for Beechwood and one for

   15    HunterPoint, and it should reflect the agreement that you’ve

   16    just laid out on their being compensated under § 330 with

   17    regular application.

   18                MR. BRONSON:      Yes, Your Honor.

   19                THE COURT:      Okay.     Now, we are also here on the

   20    continued hearing on use of cash collateral.                  I saw your email

   21    to chambers from the other day saying that you were working on

   22    an extension of the interim order.             I don’t think I saw the

   23    actual interim order as extended.             Has it been agreed at this

   24    point?

   25                MR. BRONSON:      Yes, it has, Your Honor, and I did send
20-22614-rdd   Doc 98-1 Filed 08/13/20     Entered 08/13/20 13:52:33    Transcript of
                      hearing on July 10   2020. Pg 6 of 28
                     Edison Price Lighting, Inc. -- 07/10/2020                          6


    1    it to chambers and to your clerk, and I docketed it yesterday

    2    as well.

    3                THE COURT:      Okay.     Well --

    4                MR. BRONSON:      What we laid out in a budget goes

    5    through October 9th, but we’re basically agreeing to the budget

    6    through August 14th.

    7                THE COURT:      Okay.     So I’ll turn to the budget in a

    8    second, but as far as the order is concerned, is it basically

    9    the same as the last order, which I think was the third one,

   10    except this will be a fourth one?

   11                MR. BRONSON:      Exactly, Your Honor.            There’s no major

   12    changes, just minor changes.

   13                THE COURT:      Okay.     And so as far as the budget is

   14    concerned, other than increased expenses based on the Debtor’s

   15    now having greater access to its facility, are there any other

   16    changes to the budget?

   17                MR. BRONSON:      No, Your Honor.        We have rent being

   18    paid monthly starting this month, which the check was delivered

   19    yesterday, I believe, at the rate of $114,000, and we have

   20    Citibank getting an adequate assurance payment of $17,000,

   21    approximately $17,000, which was in the third interim budget,

   22    also for a July payment.

   23                THE COURT:      With the provision in the order saying

   24    that that will be applied consistently with § 506 of the Code.

   25                MR. BRONSON:      Well, it says it’s going to be applied
20-22614-rdd   Doc 98-1 Filed 08/13/20     Entered 08/13/20 13:52:33     Transcript of
                      hearing on July 10   2020. Pg 7 of 28
                     Edison Price Lighting, Inc. -- 07/10/2020                            7


    1    to principal.

    2                THE COURT:      Okay.     Well, that’s even better to its

    3    allowed claim and to the principal.              So I don’t know if anyone,

    4    unlike me, has had a chance to review the proposed order and

    5    budget or is just prepared to go based on the representations

    6    on the record today to -- if they wanted anything more to say

    7    on the cash collateral.

    8                MR. YAN:     Your Honor, for the post-amendment order

    9    cash (inaudible), I have an RCNA budget for the payment of the

   10    rent, post-petition rent, for May and June as well as the

   11    property tax and insurance.           The landlord has to pay the

   12    mortgage to the (inaudible).            They have to collect the monthly

   13    mortgage payments, property tax, and insurance and (inaudible)

   14    has not been able to pay almost for three months.                    I believe

   15    the bank has already issued a warning letter.                  If the landlord

   16    still fails to pay the monthly mortgage, including the property

   17    tax and insurance, then the bank will probably start some

   18    proceedings to enforce the payments.

   19                I think the budget should include that the monthly

   20    rent payments for rent, additional rent for May and June, that

   21    the Debtor’s counsel, Bruce Bronson, told us that they ordered

   22    an express that the rent payment for July 2020 but does not

   23    want to pay any property tax and insurance.                   That’s really

   24    prejudices the landlord.

   25                THE COURT:      All right.      Well, we will get to the
20-22614-rdd   Doc 98-1 Filed 08/13/20     Entered 08/13/20 13:52:33   Transcript of
                      hearing on July 10   2020. Pg 8 of 28
                     Edison Price Lighting, Inc. -- 07/10/2020                         8


    1    landlord’s motion to compel payment for the two months that are

    2    not being covered in a moment.

    3                But related to that and to the budget, Mr. Bronson,

    4    what do the projections show, and I’m assuming given the work

    5    that you and your client have done with the lender, Citibank,

    6    there was a fair amount of due diligence on the projections.

    7    What do they show after payment of the budget item as there

    8    being any surplus to the Debtor?

    9                MR. BRONSON:      There is not much in the way of

   10    surplus.     There is some.        It goes down on August 14th.          It

   11    actually dips to about I think its lowest amount of about

   12    $45,000, and --

   13                THE COURT:      Just so you know, I have pulled it up.             I

   14    do see your email from yesterday.

   15                MR. BRONSON:      Okay.

   16                THE COURT:      So I’m looking --

   17                MR. BRONSON:      What’s really positive here is that the

   18    accounts receivable billed quickly and billed pretty well.                    The

   19    problem is there’s always a 45- to 60-day timing between

   20    shipping and getting paid.           The normal terms are 30 days, so 45

   21    to 60 days is what we’re using.            So the business is coming back

   22    online, and it’s getting new orders every week from about

   23    $80,000 to $100,000 of new orders, and it has this backlog and

   24    it has a good amount of released work, which is stuff that can

   25    actually be completed and shipped and paid for, but it takes
20-22614-rdd    Doc 98-1 Filed 08/13/20     Entered 08/13/20 13:52:33     Transcript of
                       hearing on July 10   2020. Pg 9 of 28
                      Edison Price Lighting, Inc. -- 07/10/2020                           9


    1    time to bring it back fully to where there’s good cash flow

    2    coming in.

    3                 THE COURT:      All right.      When is the next tax payment

    4    due in respect to the lease?

    5                 MR. YAN:     Tax payment, I believe that’s by every half

    6    year.     The property was, I believe, July 1st for the next six

    7    months of the property tax.            For the first quarter, I mean

    8    first quarter and second quarter of 2020 to 2021 and past

    9    property tax already owed, I believe they tried to borrow some

   10    money, find somewhere else to pay the past tax due for 2019 to

   11    2020, the fourth quarter of the property tax, and that’s in the

   12    motion.      I believe that the property tax every month is about

   13    -- for May and June, it’s $20,791.55, and for July and ongoing

   14    every month, it’s about $21,964.90 a month.                    Translated to

   15    quarterly, it’s about $65,000.00 a quarter for the property

   16    tax.

   17                 THE COURT:      So when is the property tax actually

   18    owed?     Not by the Debtor but to the taxing authority?

   19                 MR. YAN:     I don’t know.       I need to find out from the

   20    landlord.      They provided me the information about property tax

   21    owed for post-petition from May, June, and July is $63,548.00.

   22                 THE COURT:      Well, I don’t, I mean, I’m not that

   23    familiar with the taxing period for this particular location,

   24    but I don’t believe they’re being billed monthly by the taxing

   25    authority.
20-22614-rdd   Doc 98-1 Filed 08/13/20 Entered 08/13/20 13:52:33     Transcript of
                     hearing on July 10 2020. Pg 10 of 28
                    Edison Price Lighting, Inc. -- 07/10/2020                        10


    1                MR. YAN:     You are right.     You’re correct.        It’s

    2    billed quarterly, Your Honor.

    3                THE COURT:     Okay.

    4                MR. YAN:     But based on the lease, the landlord has to

    5    bill -- I mean, the practice, when they receive a bill from

    6    their taxing authority up in New York City, then they would

    7    prepare a billing to the tenant for the tax due but broken down

    8    monthly.     The landlord pays quarterly to the New York City

    9    Department of Finance and Taxation.

   10                THE COURT:     So, Mr. Bronson and Mr. Yan, either of

   11    you can answer this question, in reviewing the Debtor’s

   12    objection to the landlord’s motion to compel payment, I noted

   13    that the Debtor objected to any liability under the lease

   14    beyond the stated monthly rent of $114,000.               Pre-petition, did

   15    the Debtor pay in addition to that amount additional rent in

   16    the form of taxes?

   17                MR. YAN:     Yes, Your Honor.     Before the petition, the

   18    additional rent owed by the tenant, the Debtor in possession,

   19    before October 2019, they paid the rent and additional rent

   20    including the property tax and insurance.           They never disputed

   21    these amounts because these amounts, that’s mandated by the

   22    lease.     The tenant has to pay the property tax and insurance,

   23    and since October 2019, the tenant failed to pay the rent, but

   24    the tenant cut three checks to pay the October 2019 rent but

   25    with insufficient funds.        That’s the fraudulent debt obtained
20-22614-rdd   Doc 98-1 Filed 08/13/20 Entered 08/13/20 13:52:33   Transcript of
                     hearing on July 10 2020. Pg 11 of 28
                    Edison Price Lighting, Inc. -- 07/10/2020                      11


    1    by the tenant, and since October 2019 to now, tenant has not

    2    paid, maybe they paid the July 2020 rent, but the tenant has

    3    not paid since October 2019 up to now rent, additional rent,

    4    covering the property tax and insurance.           But before that, they

    5    paid.

    6                THE COURT:     So, Mr. Bronson, what is the argument

    7    that the Debtor is not liable to pay the property taxes and

    8    insurance?

    9                MR. BRONSON:     Your Honor, as far as the property tax,

   10    I don’t believe we said that the Debtor is not liable to pay

   11    it.     I believe we said that the terms under the lease require

   12    presenting that tax bill and actually billing us for it, which

   13    had not been done.

   14                THE COURT:     All right.

   15                MR. BRONSON:     And the insurance is different, Your

   16    Honor.     The insurance has always been disputed because there’s

   17    double insurance on this building.          The Debtor is carrying

   18    insurance and is required to carry insurance, and then the

   19    lease has a provision that the Debtor will reimburse the

   20    landlord for insurance, and it’s double insurance and it, you

   21    know, it’s not proper.

   22                THE COURT:     Well, is the building insured?

   23                MR. BRONSON:     Yes, Your Honor.

   24                THE COURT:     Does the Debtor has a policy naming the

   25    landlord as a (inaudible)?
20-22614-rdd   Doc 98-1 Filed 08/13/20 Entered 08/13/20 13:52:33   Transcript of
                     hearing on July 10 2020. Pg 12 of 28
                    Edison Price Lighting, Inc. -- 07/10/2020                      12


    1                MR. BRONSON:     Yes, it does, Your Honor.

    2                THE COURT:     Okay.   All right.    So when did the Debtor

    3    resume operations at the building?

    4                MR. BRONSON:     I believe June ‘19.

    5                THE COURT:     Okay.   And was it limited in doing so, or

    6    did the operations actually resume then?

    7                MR. BRONSON:     Operations resumed on a small scale.

    8    The plant needed to be cleaned.         People are being brought back

    9    gradually, and I don’t think everybody will be brought back,

   10    but it’s building as manufacturing is lined up for various

   11    projects.

   12                THE COURT:     Okay.   So it does seem to me, the way the

   13    lease reads, that there needs to be an amount of taxes actually

   14    shown to the Debtor before they’re owing under the lease.                 On

   15    the other hand, I think the cash collateral budget should

   16    include an item for payment of taxes, a projected item, and

   17    based on what I’ve heard and looking at the budget, although

   18    it’s very small print, it looks like the Debtor would be able

   19    to do that.     However, it may fall within the $114,000 that you

   20    already have allocated there.         If it turns out that the Debtor

   21    cannot make both payments, the tax payment should come ahead of

   22    the rent payment, and we’ll get to that when we turn to the

   23    motion to compel payment of the rent from the petition date

   24    through I guess the July payment and ongoing and why I reached

   25    that conclusion.
20-22614-rdd   Doc 98-1 Filed 08/13/20 Entered 08/13/20 13:52:33   Transcript of
                     hearing on July 10 2020. Pg 13 of 28
                    Edison Price Lighting, Inc. -- 07/10/2020                          13


    1                But as far as adequate protection of the landlord’s

    2    interest, the tax does need to be paid, although it should be

    3    paid only as per a proper notice as to what’s owing as opposed

    4    to some sort of monthly estimation for the post-petition

    5    period.

    6                MR. CUEVAS:    Your Honor, this is Carlos Cuevas.             I

    7    checked on the New York City Department of Finance website, and

    8    if the property’s assessed value is greater than $250,000, then

    9    there are two tax payment dates during the year, July 1st and

   10    January 1st.

   11                THE COURT:    Right.

   12                MR. CUEVAS:    It’s not billed on a monthly basis, Your

   13    Honor.

   14                THE COURT:    No.   I didn’t think it would be, but in

   15    any event, July 1st has already happened, so before it becomes

   16    -- before it starts to give rise to either a lien or penalties,

   17    there should be a provision for the payment of the taxes.

   18                As I noted, if it turns out that the Debtor doesn’t

   19    have the money to make that payment and the monthly rent

   20    payment, the monthly rent payment should be reduced to enable

   21    the taxes to be paid.

   22                MR. CUEVAS:    Understandable.

   23                THE COURT:    So that may give you a preview into how

   24    I’m doing the landlord’s motion to compel payment, which we’ll

   25    turn to now under § 365(d)(3).
20-22614-rdd   Doc 98-1 Filed 08/13/20 Entered 08/13/20 13:52:33   Transcript of
                     hearing on July 10 2020. Pg 14 of 28
                    Edison Price Lighting, Inc. -- 07/10/2020                      14


    1                You should assume, both of you, and I know that

    2    Citibank has also filed an objection to this motion, that I’ve

    3    reviewed the pleadings on it and, frankly, I think the

    4    discussion that we just had has answered my questions about it.

    5    So my inclination is to give you my preliminary ruling on it

    6    and then give you a chance to address that ruling before I make

    7    it final and persuade me that some portion of it should be

    8    changed.

    9                § 365(d)(3) requires, at least states -- I’d ask

   10    everyone to put themselves on mute unless they’re going to be

   11    speaking so there’s no talking over what I’m saying and the

   12    people in the case can actually hear my preliminary ruling and

   13    focus on it.

   14                § 365(d)(3) --

   15                Look.   I’m only going to say this one more time, and

   16    we will drop you from the call if you don’t do what I tell you

   17    to do.     Put your phone on mute.      All right.

   18                § 365(d)(3) states that the Trustee shall timely

   19    perform all the obligations of the Debtor, except those

   20    specified in § 365(b)(2) which doesn’t apply here, arising from

   21    and after the order for relief under any unexpired lease of

   22    non-residential real property until such lease is assumed or

   23    rejected, notwithstanding § 503(b)(1) of this title.

   24                The Code’s reference and Trustee here also include

   25    the Debtor in Possession, which would include this Debtor in
20-22614-rdd   Doc 98-1 Filed 08/13/20 Entered 08/13/20 13:52:33   Transcript of
                     hearing on July 10 2020. Pg 15 of 28
                    Edison Price Lighting, Inc. -- 07/10/2020                      15


    1    Possession, and the phrase notwithstanding § 503(b)(1) of this

    2    title takes out of consideration with respect to the

    3    obligations of the Debtor under a lease of non-residential real

    4    property.     The general case law, as set forth in McFarland v.

    5    Bethlehem Steel and numerous other cases, that an

    6    administrative expense is allowed only to the extent of the

    7    benefit to the Debtor’s estate, i.e. here the contract governs.

    8                The Court may extend the time to perform for 60 days

    9    after the petition date but no longer.           Based on that section,

   10    and given that it has not been paid any rent under the lease

   11    for -- any additional rent under the lease for the period from

   12    the petition date at least until July, the landlord has moved

   13    to compel payment via Debtor and the secured creditor,

   14    Citibank, which has a lien on the Debtor’s cash, have objected

   15    to this motion on two primary grounds, the first being that

   16    § 365(d)(3), notwithstanding it says the Debtor shall timely

   17    pay, does not have a specific remedy attached to it, and under

   18    applicable case law, including cases in this district but

   19    elsewhere as well, the ultimate remedy for nonpayment is an

   20    administrative expense claim in the amount of the obligations

   21    due under the lease.

   22                That is especially the case where it appears that the

   23    Debtor may be administratively insolvent, or at the moment may

   24    have a cash flow problem that would mean that it could not make

   25    all or some portion of the payment compounded by the fact, as
20-22614-rdd   Doc 98-1 Filed 08/13/20 Entered 08/13/20 13:52:33   Transcript of
                     hearing on July 10 2020. Pg 16 of 28
                    Edison Price Lighting, Inc. -- 07/10/2020                        16


    1    is often the case and in this case here, that the Debtor’s cash

    2    is subject to a lien, in this case Citibank.

    3                In addition to that argument, the objectors point out

    4    that due to the stay in place orders issued by the Governor of

    5    New York, the Debtor was not able to use the leased property

    6    for a major portion of the post-petition period, and it has

    7    been confirmed on today’s record that the Debtor only began to

    8    reopen the premises for manufacturing in the third week of

    9    June.

   10                The effect of COVID-19-related governmental shutdowns

   11    has been dealt with by Bankruptcy Courts in various cases, two

   12    of which are cited by the objections.          First, (inaudible) an

   13    order in the Modell’s case in New Jersey, and secondly in in

   14    re: Pier 1, that’s number 1, Imports, Inc., 2020 Bankruptcy

   15    Lexis 1242, Bankruptcy E.D. Virginia, May 10, 2020.

   16                Both of those decisions involve motions by Debtors

   17    that were large retailers with many leased properties.                The

   18    motions addressed by those Courts dealt with blanket requests

   19    by Debtors either to suspend proceedings in the case under

   20    § 305 of the Bankruptcy Code, which was the request in the

   21    Modell’s case, or alternatively, simply to be relieved of the

   22    payment obligation under § 365(d)(3).

   23                Here, there’s no request to suspend proceedings and

   24    no need to since we’re dealing with only one lease and one

   25    landlord.     The Pier 1 Imports case, however, notes what I
20-22614-rdd   Doc 98-1 Filed 08/13/20 Entered 08/13/20 13:52:33   Transcript of
                     hearing on July 10 2020. Pg 17 of 28
                    Edison Price Lighting, Inc. -- 07/10/2020                      17


    1    believe is the majority and vast majority view that § 365(d)(3)

    2    does not have a remedy section in it, and ultimately the

    3    requirement to timely perform gives rise, if timely performance

    4    is not given, to an administrative expense and/or the right to

    5    seek relief from the automatic stay by the landlord, which is

    6    based on a different set of considerations, namely adequate

    7    protection of the landlord’s interest and/or conceivably a

    8    motion to compel assumption or rejection.

    9                The Pier 1 case cited the Eastern District of

   10    Virginia’s own precedent in re: Circuit City Stores, Inc., 447

   11    B.R. 475, 510, Bankruptcy E.D. Virginia, 2009, for that

   12    proposition.     See 2020 Bankruptcy Lexis 1242 at page 15 and 16.

   13    The Court went on to state that the landlord had a separate

   14    right -- or all landlords would have a separate right to added

   15    protection under § 361 and 363 of the Bankruptcy Code that

   16    where the Debtor was paying insurance, utilities, and taxes,

   17    the landlord was adequately protected.

   18                The law in the Southern District of New York is

   19    similar to the Circuit City case going back to in re: Wedtech

   20    Corp., 72 B.R. 464, Bankruptcy SDNY 1996 at 761, which was

   21    favorably cited by the Second Circuit in re: Burger Boys, 94

   22    F3d 755, 761, Second Circuit, 1996.          I think I may’ve given you

   23    the wrong cite on Wedtech Corp.         72 B.R. 464, Bankruptcy SDNY

   24    1987.    In a similar provision, namely § 1114(e)(1) of the

   25    Bankruptcy Code, which also says that the Debtor shall timely
20-22614-rdd   Doc 98-1 Filed 08/13/20 Entered 08/13/20 13:52:33   Transcript of
                     hearing on July 10 2020. Pg 18 of 28
                    Edison Price Lighting, Inc. -- 07/10/2020                      18


    1    pay the obligation required thereunder.           This Court at in re:

    2    Ace, A-c-e, Elevator Company, 347 B.R. 473, 489, Bankruptcy

    3    SDNY, 2006, reached the same result.          The amount is fixed, but

    4    the remedy does not require immediate payment where there are

    5    legitimate concerns as to either cash flow or administrative

    6    solvency.

    7                In addition, and this is an issue that was not

    8    addressed in the Modell’s and Pier 1 cases, I want to raise an

    9    issue with the parties as to both the lease and the applicable

   10    state law, because again, § 365(d)(3) requires timely payment

   11    or timely performance of all obligations under the lease.

   12                The Debtor was required by the stay in place orders

   13    of the Governor of New York to exit the property for at least a

   14    month and three-quarters.        The lease does have a condemnation

   15    provision in paragraph 19 that’s fairly broadly worded and

   16    gives the tenant a right to proration of rent for the period of

   17    condemnation.

   18                Moreover, paragraph 8 laying out the remedies of the

   19    landlord, has in the introductory section a caveat, quote,

   20    unless tenant shall have heretofore made good faith efforts to

   21    cure such default as provided in this paragraph.

   22                In addition, the Courts in New York have long

   23    recognized an implied covenant in contracts and leases

   24    sometimes phrased as the impossibility doctrine, or in other

   25    cases, the frustration doctrine, which relieves a party charged
20-22614-rdd   Doc 98-1 Filed 08/13/20 Entered 08/13/20 13:52:33    Transcript of
                     hearing on July 10 2020. Pg 19 of 28
                    Edison Price Lighting, Inc. -- 07/10/2020                            19


    1    with performance, including a tenant, where the circumstances

    2    constituting impossibility or frustration can be shown.

    3                Normally, this doctrine is narrowly construed.                 It

    4    applies only when performance is rendered objectively

    5    impossible by an unanticipated event that could not have been

    6    foreseen or guarded against in the contract.              See Axginc, A-x-

    7    g-i-n-c, Corp. v. Plaza Automall, Ltd., 759 Fed. Appendix 26,

    8    29, Second Circuit, 1918; and Kel, K-e-l, Kin, K-i-n, Corp. v.

    9    Century Markets, Inc., 70 NY2d 900, 902, 1987.

   10                Normally, the excuse of impossibility is limited to

   11    destruction of the means of performance by and act of God,

   12    force majeure, or by law, including governmental action.                   47

   13    East 61st Garage, Inc. v. Savoy Fifth Avenue Corp., 23 NY2d

   14    275, 281, 1968.

   15                Nevertheless, where a tenancy is completely precluded

   16    by governmental action, the doctrine may apply if there’s no

   17    way around that problem. The 119 Fifth Avenue, Inc. v. Taiyo

   18    Trading Company, 190 Misc. 123, 125, affirms 275 AD 695, First

   19    Department, 1949.      See also Gardiner Properties, Inc. v. Samuel

   20    Lieder, L-i-e-d-e-r, & Son, Inc., 190 Misc. 824, 825, New York

   21    Supreme, 1951, reversed on other grounds, 279 A.D. 470, First

   22    Department, 1952.

   23                In both of those cases, the Courts recognized where

   24    an unanticipated event occurred that could be shown to have

   25    precluded performance.       The doctrine would apply to a tenant.
20-22614-rdd   Doc 98-1 Filed 08/13/20 Entered 08/13/20 13:52:33   Transcript of
                     hearing on July 10 2020. Pg 20 of 28
                    Edison Price Lighting, Inc. -- 07/10/2020                      20


    1    In the first case, a store was leased to a tenant of Japanese

    2    origin, and after Pearl Harbor, the alien property custodian

    3    seized the contents of the store and the tenant was forced to

    4    vacate the premises.       The Court denied a motion for summary

    5    judgment, stating that it needed more facts to determine

    6    whether performance was, in fact, precluded, but it clearly

    7    recognized the doctrine.

    8                Similarly, in the Gardiner Properties case, the

    9    tenant was precluded by governmental action from building a

   10    theater in the leased premises and argued the impossibility or

   11    frustration doctrine.       Since there was a 90-year lease, the

   12    Court ultimately, and this is how it was reversed, determined

   13    that since there was 90 years left, at some point frustration

   14    would not occur.      The Appellate Division reversed saying you

   15    needed a trial on that point, but the lower court recognized

   16    that for the period when the property could not be used as

   17    specifically contemplated by the parties, the tenant would owe

   18    rent.    See Restatement (Settling) of Property: Landlord &

   19    Tenant, § 9.3.

   20                So it would appear to me there’s a very good argument

   21    here that the very purpose of the lease, i.e. to occupy the

   22    premises and manufacture the good there, was made impossible or

   23    frustrated by the Governor’s stay in place orders, and

   24    therefore that the doctrine of impossibility or frustration

   25    would apply, at least for the duration of those orders.
20-22614-rdd   Doc 98-1 Filed 08/13/20 Entered 08/13/20 13:52:33   Transcript of
                     hearing on July 10 2020. Pg 21 of 28
                    Edison Price Lighting, Inc. -- 07/10/2020                      21


    1                No one raised that issue except me, so I believe that

    2    the issue should be briefed, and frankly, there may need to be

    3    some sort of evidentiary hearing on it.           But in the meantime,

    4    given that issue and the Debtor’s financial position, it

    5    appears to me that the motion should be denied at this time,

    6    albeit as I noted earlier to still require the Debtor to pay

    7    adequate protection in the form of maintaining the insurance,

    8    paying the taxes when shown to be due, and otherwise

    9    maintaining the property.        But that requirement does not go

   10    further to require ongoing payment of rent.

   11                As noted in the Wedtech case, and as is clear here,

   12    lifting the stay based on nonpayment of rent would be a futile

   13    effort given that Citibank has a lien on the assets, including

   14    the cash, and the only way ultimately for the landlord to get

   15    paid on an ongoing basis is for the Debtor to be sold as a

   16    going concern or to generate sufficient revenues to resume

   17    payments in full.

   18                So that’s my preliminary ruling.         I don’t know if

   19    anyone has anything further to say on it.           Otherwise, it’ll

   20    become my actual ruling.

   21                MR. YAN:     Your Honor, if I may --

   22                THE COURT:     Go ahead.

   23                MR. YAN:     Yeah.   We heard, Your Honor, the points

   24    regarding the frustration or impossibility to perform; however,

   25    I believe the (inaudible) is trumped by federal -- the Congress
20-22614-rdd   Doc 98-1 Filed 08/13/20 Entered 08/13/20 13:52:33     Transcript of
                     hearing on July 10 2020. Pg 22 of 28
                    Edison Price Lighting, Inc. -- 07/10/2020                        22


    1    up to this point has not helped any (inaudible) not be paid

    2    during their shutdown under Governor Cuomo’s order to

    3    (inaudible) to go home.

    4                THE COURT:     Well, except, sir, the statute actually

    5    says, again, that the Trustee shall timely perform all

    6    obligations of the Debtor under any unexpired lease for

    7    nonresidential real property.         The doctrine of impossibility or

    8    frustration is an implied term in the lease.               When you take a

    9    look at the primary case that I’ve cited, the Taiyo case,

   10    you’ll see that rationale for the doctrine.               So Congress didn’t

   11    create a new contract, it simply requires timely performance

   12    under the contract, and if applicable contract law relieves the

   13    party of the obligation to pay under the contract, then

   14    Congress doesn’t require payment.

   15                MR. YAN:     And I believe (inaudible) very huge

   16    implication on the other real property on a commercial lease,

   17    and I don’t believe that’s in the order that commercial tenants

   18    can do to the order of the governor (inaudible) can avoid

   19    payment of this kind of rent for the duration that --

   20                THE COURT:     You could brief that issue.          Thus far,

   21    there’s one case that we could find dealing with a COVID

   22    obligation or an excuse of impossibility based on COVID, and

   23    while recognizing the general principal, it didn’t apply it on

   24    those facts because there were individual defendants alleging

   25    the doctrine of impossibility, and they had made no showings
20-22614-rdd   Doc 98-1 Filed 08/13/20 Entered 08/13/20 13:52:33   Transcript of
                     hearing on July 10 2020. Pg 23 of 28
                    Edison Price Lighting, Inc. -- 07/10/2020                      23


    1    that their own assets prevented them, or they were unable to

    2    pay, based on their own assets.         It wasn’t a landlord/tenant

    3    case.    Lantino v. Clay, LLC, 2020 WL 2239957 SDNY, May 8, 2020.

    4                So I appreciate this will shake out and have major

    5    consequences in New York and elsewhere over time.              Your client

    6    may end up making the same arguments to its lender, for

    7    example, that the doctrine of impossibility precludes your

    8    client’s tenant from paying it rent, and it has no other ways

    9    to pay its lender, maybe it has an excuse too.             But for now,

   10    based on the two reasons that I stated, I don’t see any

   11    requirement to actually pay the amounts outstanding at this

   12    time, and again, I appreciate that I raised this issue myself,

   13    and for that reason, I would certainly authorize further

   14    briefing, but the point being it may be that the Debtor never

   15    owes that money, and that’s what the parties should be

   16    briefing.

   17                I don’t view that as something that needs to be done

   18    on an expedited basis because the Debtor’s own cash flow issues

   19    still preclude payment going forward anyway, which under the

   20    Wedtech, Pier 1, and other cases would relieve it of the need

   21    to make the payments.

   22                MR. YAN:    Your Honor, for this issue, I believe that

   23    we have the right of bank counsel to come in to provide

   24    amicable brief and probably this would have huge implications.

   25    Maybe we should look at the other party to come in.
20-22614-rdd   Doc 98-1 Filed 08/13/20 Entered 08/13/20 13:52:33   Transcript of
                     hearing on July 10 2020. Pg 24 of 28
                    Edison Price Lighting, Inc. -- 07/10/2020                       24


    1                THE COURT:     I don’t think so.     I mean, I don’t think

    2    your client’s bank would be a party and interest in this case

    3    on this issue.      I’m not ruling on impossibility as to your

    4    contract with your bank.

    5                MR. YAN:     Because that their landlord, it’s not

    6    (inaudible) to make the monthly --

    7                THE COURT:     It’s a separate set of facts, as I noted,

    8    the cases that I cited are all in the context of denying

    9    motions on the pleadings or for summary judgment.              They needed

   10    more facts.     It’s a fact-based determination as the cases in

   11    the restatement that I cited make clear, so I’m not going to

   12    start determining all up through the chain of contracts.                  I’m

   13    just focusing on the lease between this Debtor and your client.

   14                MR. YAN:     And, Your Honor, also that’s the shelter in

   15    place order by Governor Cuomo did not start until March 20.

   16    Probably we need more time, about 30 or 45 days, to submit the

   17    brief.

   18                THE COURT:     That’s fine.    Again, I leave it up to the

   19    parties.     I don’t view this as something that needs to be done

   20    on an expedited basis.          You may well want to discuss with the

   21    Debtor through Mr. Bronson the sale process that is in place

   22    because, frankly, that is probably the best opportunity for

   23    your client to get paid in any event rather than incurring

   24    extra costs now.

   25                MR. YAN:     I --
20-22614-rdd    Doc 98-1 Filed 08/13/20 Entered 08/13/20 13:52:33   Transcript of
                      hearing on July 10 2020. Pg 25 of 28
                     Edison Price Lighting, Inc. -- 07/10/2020                      25


    1                 THE COURT:     Let me finish, sir.     And I think that it

    2    probably would need to be briefed in the context of a motion to

    3    assume the lease because obviously there’s the cure issue, so

    4    that’s the outside date as far as the briefing on this point is

    5    concerned.      So I recommend that you speak with Mr. Bronson

    6    about the timetable for the sale process before the two of you

    7    set a briefing schedule on whether there is any claim for the

    8    prepetition period, and if so, for what portion of the period,

    9    etc.

   10                 MR. YAN:     Your Honor, one more question.        On the

   11    issue about (inaudible) for October 2019 rent that the Debtor

   12    provided the rent check but it was returned for insufficient

   13    funds.

   14                 THE COURT:     Right.   That’s a claim.       You have a

   15    prepetition claim for those unpaid amounts.

   16                 MR. YAN:     Right.   Since it’s not dischargeable, do we

   17    have to start under the motion, I mean adversary proceedings?

   18                 THE COURT:     Read the Bankruptcy Code.       Read 523.

   19    There are only limited instances where a non-individual has a

   20    debt that is non-dischargeable.

   21                 Okay.   So, Mr. Bronson, I’ll look for two orders from

   22    you, first the order providing for further interim use of cash

   23    collateral.      I think with the budget, you just need to have an

   24    asterisk that says that of that $114,000 budgeted, unless the

   25    Debtor’s able to make the tax payment separately, that amount
20-22614-rdd   Doc 98-1 Filed 08/13/20 Entered 08/13/20 13:52:33   Transcript of
                     hearing on July 10 2020. Pg 26 of 28
                    Edison Price Lighting, Inc. -- 07/10/2020                      26


    1    will be used to pay the taxes.

    2                MR. BRONSON:        Yes, Your Honor.

    3                THE COURT:     And then secondly, an order denying the

    4    motion to compel immediate payment --

    5                MR. BRONSON:        Yes, Your Honor.

    6                THE COURT:     -- without prejudice to the party’s

    7    rights as to the actual amount owed as an administrative

    8    expense that is not being paid.

    9                You don’t have to formally settle either of those

   10    orders, but you should provide a copy -- obviously you’re going

   11    to be working through it with Citibank, but also provide a copy

   12    to Mr. Yan --

   13                MR. BRONSON:        Certainly.

   14                THE COURT:     -- you know, shortly before you email

   15    chambers so he can make sure it’s consistent with my ruling.

   16                MR. BRONSON:        Certainly, Your Honor.

   17                THE COURT:     Okay.     Anything else in this case?

   18                MR. YAN:     Yes.    The last issue about the insurance,

   19    Your Honor.     The Debtor has their own insurance; however, all

   20    insurance has to be approved by the lending institutions.                 If

   21    the Debtor in Possession has to use their own insurance, they

   22    have to provide a binder to us so that we can provide it to the

   23    lender for review and approval.

   24                THE COURT:     That’s fine.      I didn’t understand that

   25    that had not been done.          If it’s not been done, Mr. Bronson,
20-22614-rdd   Doc 98-1 Filed 08/13/20 Entered 08/13/20 13:52:33   Transcript of
                     hearing on July 10 2020. Pg 27 of 28
                    Edison Price Lighting, Inc. -- 07/10/2020                       27


    1    you should send proof of insurance to Mr. Yan.

    2                MR. BRONSON:     Absolutely.

    3                THE COURT:     Okay.

    4                MR. BRONSON:     No problem with that.

    5                THE COURT:     That should be done promptly.         I guess

    6    that would be the binder.

    7                MR. BRONSON:     Yes, Your Honor.      No problem.      We’ll do

    8    that today.

    9                THE COURT:     Okay.     Very well.   All right.     Anything

   10    else?

   11                MR. BRONSON:     I don’t think so, Your Honor.

   12                THE COURT:     All right.

   13                MR. BRONSON:     We have a date of August 14th on the

   14    interim order, and I would queue up the fee applications for

   15    the two professionals so they could start getting some

   16    payments.

   17                THE COURT:     Okay.     Has Miss Lee cleared that date?

   18                MR. BRONSON:     She’s cleared that date for the interim

   19    order.

   20                THE COURT:     That’s fine.     You can put the other stuff

   21    on then too.

   22                MR. BRONSON:     Okay.     Thank you, Your Honor.

   23                THE COURT:     Okay.     All right.   Very well.

   24                             (PROCEEDING CONCLUDED)

   25
20-22614-rdd   Doc 98-1 Filed 08/13/20 Entered 08/13/20 13:52:33   Transcript of
                     hearing on July 10 2020. Pg 28 of 28



    1                                  CERTIFICATION

    2

    3                 I, Diane C. Genender, certify that the foregoing is

    4   a correct transcript from the sound recording in the above-

    5   entitled matter.

    6   Dated:    July 15, 2020

    7

    8

    9                                 ________________________________

   10                                  Signature of Approved Transcriber

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25
